EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Peter McLellan on 3/15/2021.
This application has been amended as follows:
Claim 1 has been replaced with
-- A method of transmitting a channel reservation signal, comprising:	using a gating interval to gain access to a channel of a shared spectrum; 	performing a clear channel assessment to determine if the channel is clear; 	selecting the channel reservation signal from amongst a plurality of predetermined channel reservation signals when the determination is made that the channel is clear; and	transmitting the channel reservation signal when the determination is made that the channel is clear, 	wherein each of the plurality of predetermined channel reservation signals comprises: 	at least one preamble; and	at least one channel reservation (CR) message, 
wherein numerologies of at least two of the multiple channel reservation messages of the selected channel reservation signal comprise different subcarrier spacings and belong to a same radio access technology family.--

Claim 3 has been replaced with
-- The method of claim 1, wherein the at least one preamble of the selected CR signal and at least one of the multiple channel reservation messages of the selected CR signal use a common numerology understood by at least one of different radio access technologies, and different numerologies in the same radio access technology, wherein the radio access technologies comprise WIFI and NR-SS.--

Claim 4 has been replaced with
-- The method of claim 1, wherein the at least one preamble of the selected CR signal uses a common numerology understood by at least one of different radio access --

Claim 5 has been replaced with
-- The method of claim 1, wherein the at least one preamble of the selected CR signal and at least one of  the multiple channel reservation messages of the selected CR signal use a common numerology understood by at least one of different radio access technologies, and different numerologies in the same radio access technology and at least one of the multiple channel reservation messages of the selected CR signal is generated using a largest subcarrier spacing; and wherein the selected CR signal comprises multiple repeated instances of at least one of the multiple channel reservation messages.--

Claim 10 has been replaced with
-- The method of claim 7, wherein the different subcarrier spacings comprise one or more of  a 15khz, 30Khz, or 60KHz subcarrier spacing.--

Claim 13 has been replaced with
-- The method of claim 7, further comprising: 	transmitting the at least one preamble of the selected channel reservation signal --

Claim 14 has been replaced with
-- An apparatus for transmitting a channel reservation signal, comprising: 	means for using a gating interval to gain access to a channel of a shared spectrum; 	means for performing a clear channel assessment to determine if the channel is clear; 	means for selecting the channel reservation signal from amongst a plurality of predetermined channel reservation signals when the determination is made that the channel is clear; and	means for transmitting the channel reservation signal when the determination is made that the channel is clear; 	wherein each of the plurality of predetermined channel reservation signals comprises: 	at least one preamble; and	at least one channel reservation (CR) message, 	wherein CR messages of at least two of the plurality of predetermined channel reservation signals use different numerologies, 

wherein numerologies of at least two of the multiple channel reservation messages of the selected channel reservation signal comprise different subcarrier spacings and belong to a same radio access technology family.--

Claim 16 has been replaced with
-- The apparatus of claim 14, wherein the at least one preamble of the selected CR signal and at least one of the multiple channel reservation messages of the selected CR signal use a common numerology understood by at least one of different radio access technologies, and different numerologies in the same radio access technology, wherein the radio access technologies comprise WIFI and NR-SS.--

Claim 17 has been replaced with
-- The apparatus of claim 14, wherein the at least one preamble of the selected CR signal uses a common numerology understood by at least one of different radio access technologies, and different numerologies in the same radio access technology and the --

Claim 18 has been replaced with
-- The apparatus of claim 14, wherein the at least one preamble of the selected CR signal and at least one of the multiple channel reservation messages of the selected CR signal use uses a common numerology understood by at least one of different radio access technologies, and different numerologies in the same radio access technology and at least one of the multiple channel reservation messages of the selected CR signal is generated using a largest subcarrier spacing; and wherein the selected CR signal comprises multiple repeated instances of at least one of the multiple channel reservation messages.--

Claim 23 has been replaced with
-- The apparatus of claim 20, wherein the different subcarrier spacings comprise one or more of a 15khz, 30Khz, or 60KHz subcarrier spacing.--

Claim 26 has been replaced with
-- The apparatus of claim 20, further comprising: 	means for transmitting the at least one preamble of the selected channel --

Claim 27 has been replaced with
-- An apparatus to transmit a channel reservation signal, comprising: 	a memory; 	a radio frequency (RF) resource; and	a processor coupled to the memory and the RF resource, configured to: 	use a gating interval to gain access to a channel of a shared spectrum; 	perform a clear channel assessment to determine if the channel is clear; 	select the channel reservation signal from amongst a plurality of predetermined channel reservation signals when the determination is made that the channel is clear, and	transmit the channel reservation signal when the determination is made that the channel is clear	wherein each of the plurality of predetermined channel reservation signals comprises: 	at least one preamble; and	at least one channel reservation (CR) message, 
	wherein transmitting the channel reservation signal when the determination is made that the channel is clear comprises transmitting the selected channel reservation signal with multiple channel reservation messages of the selected channel reservation signal, wherein at least one channel reservation message of the selected channel reservation signal corresponds to a different numerology from at least one other channel reservation message of the selected channel reservation message, and
wherein numerologies of at least two of the multiple channel reservation messages of the selected channel reservation signal comprise different subcarrier spacings and belong to a same radio access technology family.--

Claim 29 has been replaced with
-- The apparatus of claim 28, wherein the at least one preamble of the selected CR signal and at least one of the multiple channel reservation messages of the selected CR signal use a common numerology understood by at least one of different radio access technologies, and different numerologies in the same radio access technology, wherein the radio access technologies comprise WiFi and NR-SS.--

Claim 30 has been replaced with
-- A non-transitory processor-readable storage medium having stored thereon processor-executable instructions configured to cause a processor of an apparatus to 
wherein transmitting the channel reservation signal when the determination is made that the channel is clear comprises transmitting the selected channel reservation signal with multiple channel reservation messages of the selected channel reservation signal, wherein at least one channel reservation message of the selected channel reservation signal corresponds to a different numerology from at least one other channel reservation message of the selected channel reservation message, and
.--

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 3/4/2021.
Claim(s) 12 and 25 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1-11, 13-24 and 26-30 is/are currently pending.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Response to Arguments
Applicant’s arguments, see pages 10-13, filed 3/4/2021, with respect to the rejection of claims 1, 3, 14, 16, 27 and 30 under 35 U.S.C. 102(a)(1) and the rejections of claims 2, 5-8, 10, 11, 13, 15, 18-21, 23, 24, 26, 28 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections have been withdrawn.

Allowable Subject Matter
Claim(s) 1-11, 13-24 and 26-30 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Cierny et al., US 20180288801, teaches a reservation signal which includes a reservation part A and a reservation part B, where the part A/part B use different OFDM symbol numerologies for signaling a reservation (see para. 0080, 0081, 0096, 0098 and FIG. 4).
A close reference, Qualcomm Inc, WO 2016133726 (Foreign Patent Documents citation #2 listed on IDS dated 4/4/2019), teaches superposition coding using different numerologies between WLAN/Wi-FI and LTE.  Additionally, the reference teaches a first LTE-U signature and a second LTE-U signature where the first/second LTE-U signatures may be different, however, the reference does not teach that the subcarrier spacing of the first/second LTE-U signatures may be different and notes that the subcarrier spacing for LTE protocols is for example 15 kHz (see para. 0082, 0085 and FIG. 4).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone. 
As per claim(s) 1-11 and 13, the cited prior art either alone or in combination fails to teach the combined features of:

wherein transmitting the channel reservation signal when the determination is made that the channel is clear comprises transmitting the selected channel reservation signal with multiple channel reservation messages of the selected channel reservation signal, wherein at least one channel reservation message of the selected channel reservation signal corresponds to a different numerology from at least one other channel reservation message of the selected channel reservation message, and
wherein numerologies of at least two of the multiple channel reservation messages of the selected channel reservation signal comprise different subcarrier spacings and belong to a same radio access technology family.

As per claim(s) 14-24 and 26, the cited prior art either alone or in combination fails to teach the combined features of:

wherein the means for transmitting the channel reservation signal when the determination is made that the channel is clear comprises a means for transmitting the selected channel reservation signal with 
wherein numerologies of at least two of the multiple channel reservation messages of the selected channel reservation signal comprise different subcarrier spacings and belong to a same radio access technology family.

As per claim(s) 27-29, the cited prior art either alone or in combination fails to teach the combined features of:

wherein transmitting the channel reservation signal when the determination is made that the channel is clear comprises transmitting the selected channel reservation signal with multiple channel reservation messages of the selected channel reservation signal, wherein at least one channel reservation message of the selected channel reservation signal corresponds to a different numerology from at least one other channel reservation message of the selected channel reservation message, and
wherein numerologies of at least two of the multiple channel reservation messages of the selected channel reservation signal comprise 

As per claim(s) 30, the cited prior art either alone or in combination fails to teach the combined features of:

wherein transmitting the channel reservation signal when the determination is made that the channel is clear comprises transmitting the selected channel reservation signal with multiple channel reservation messages of the selected channel reservation signal, wherein at least one channel reservation message of the selected channel reservation signal corresponds to a different numerology from at least one other channel reservation message of the selected channel reservation message, and
wherein numerologies of at least two of the multiple channel reservation messages of the selected channel reservation signal comprise different subcarrier spacings and belong to a same radio access technology family.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 


/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464